Interim Decision #1287

Maornn om Wowa
In VISA PETITION Proceedings
A 19644180

Decided by Board May 8, 1963

(1) Acknowledgment by the natural father (domiciled in California) of a child
born out of wedlock in China in 1946, without bringing the child into his family,
is insufficient to effect legitimation under section 230 of the California Civil
Code.

(2) Likewise, legitimation has not been effected under Article 1065 of the Civil
Code of the Republic of China of 1931, since the earliest declaration of acknowl-
edgement occurred in January 1961, more than 5 years after the birth of the
child (Article 1067), and there is no evidence of support or maintenance of
thy uid by the pulalive Latex priex to that date.

The case comes forward on appeal from the order of the District
Director, San Francisco District, dated March 28, 1963, denying the
‘visa, petition for the reason that the beneficiary is the petitivuer’s ile-
gitimate child and is not a “child” as defined in section 101(b) (1) of
the Immigration and Nationality Act she has not been legitimated
under section 280 of the Civil Code of the State of California. in that.

, the beneficiary has not been received into the petitioner's home in San
Francisco, California or Hong Kong with the petitioner’s legal wife,
Chew Lim Wong.

‘The petitioner, a native of China, 43 years old, male, and a natural-
ized citizen of the United States, seeks nonquota status on behalf of
the beneficiary a native and citizen of China, born April 26, 1946.
‘The petitioner was married to Chew Lim Wong, who 1s presently ce-
siding in the United States and who is a naturalized citizen. The
beneficiary is the iegitimate issue of the petitioner’s relationship with
one Kwok Kwai Fong, a9 io another child, Wong Sui Kuen, wha was
born in Hong Kong on September 23, 1961. In an affidavit dated
June 5, 1962, the petitioner stated that he had been a resident in the
State of California for more than 20 years past; that he has at all
times treated the beneficiary as his legitimate daughter; that he has
just returned from Hong Kong where he resided with the beneficiary
asa family group. In the brief accompanying the appeal it is stated
that the petitioner visited Hong Kong for the specific purpose of

288
Interim Decision #1287

visiting the beneficiary and his concubine from the latter part of 1960
to the early part of 1961.

The petitioner's wife, Chew Lim Wong, executed an affidavit on
June 5, 1962, in which she states that she is the petitioner’s wife; that
she and her husband, the petitioner, have consistently, from the time
of birth of the beneficiary, acknowledged the beneficiary as the true
and lawful daughter of the politioner ; that the said boneficiaxy has boon,
received into their family ; that the said beneficiary is presently resid-
ing in Hong Kong; that the husband resided with the beneficiary in
Hong Kong recently for a periad of approximately six months; and
that the beneficiary is and has been treated by the affiant and her
husband as the legitimated child of the affiant’s husband. The mother
of the beneficiary executed a statutory declaration on January 6, 1961,
that the beneficiary is the natural daughter of the petitioner and that
he is now responsible for her custody, maintenance and support.

The petitioner, through counsel, seeks nonquota status on behalf of
the beneficiary as his legitimated child either undor Article 1065 of the
Civil Code of the Republic of China of 1931 or under section 230 of
the Civil Code of the State of California, Article 1065 of the Chinese
Civil Coda provides that. a child horn out of wedlock who has been
acknowledged by the natural father is deemed to be legitimate; where
he has been maintained by the natural father, acknowledgement is
deemed to have been established. Article 1067 of the Chinese Civil
Code provides that a mother or other statutory agent of a child born
out of wedlock may claim acknowledgement from his natural father
in certain cases, including where there is the fact that the natural
father and mother cohabited during the period of conception and
where paternity can be proven from documents by the natural father
but states that the right of claim provided in this paragraph is extin-
gnished if not exercised within five years from the time of the birth
of the child. The child in the present case was born April 26, 1946,
but the earliest declaration of acknowledgement by the putative father
is dated January 6, 1961. There is no evidence of support or main-
tenance of the child prior thereto. “Lhe burden is upon the petitioner
to establish the claimed relationship and upon the record he has failed
to do so.

Legitimation is also claimed undor scction 230 of tho California
Civil Code which provides for the legitimation of an illegitimate child
by a statute entitled “Adoption of an Illegitimate Child,” which has
heen construed asa statute of legitimation. This section provides that
the father of an illegitimate child, by publicly acknowledging it as his
son, receiving it as such with the consent of his wife, if he is married,
into his family adopts as such; such child is thereupon deemed for all
purposes legitimate from the time of its birth. “Lhe California courts

289
168-456—05-—20 .
Interim Decision #41987

have held that there are four essential elements needed to accomplish
legitimation under section 230: (1) that the man shall be the child’s
natural father; (2) that the man shall have publicly acknowledged
himself to be the child’s father; (3) that the man shall have received
the child into his family; and (4) that the man shall have otherwise
treated the child as his legitimate child.

Tt has been beld Uhat wchuvwledguent. without bringing the child
into the family is not sufficient for legitimation. The evidence in the
instant case establishes that the domicile of the father is and has been
tha Stata of Celifarnia. ‘Tha father’s homa ic in thet stata and thara
is no evidence that the daughter has ‘been received into the home in
California. At most there is merely an offer to receive the beneficiary
into the petitioner’s family. This is not sufficient compliance with
the statute? It is concluded that the evidence fails to establish that
the beneficiary has been legitimated under section 230 of the California
Civil Code. The appeal will be dismissed.

ORDER: Ii is ordered that the appeal be and the same is hereby

2 Hetate of Gird, 157 Cal. 642; Hatate of Jones, 166 Cal. 108; Baird's Hatate,
182 Cal. 888; state of Flood, 217 Cal. 763; Wong v. Wonghingyong, 80 Cal.
App. 24 453,

* Louie Wah You v. Nagle, 27 F. 24 573 (Oth Cir. 1928) ; Gormer v. Judd, 6 Cal.
Unreported Cases 675, 64 P. 1076.

290
